Case 2:19-cv-08214-MWF-AGR Document 17 Filed 12/23/19 Page 1 of 35 Page ID #:219



 1 Keven Steinberg, Bar No. 151372
     STEINBERG LAW
 2 13412 Ventura Boulevard
     Suite 380
 3 Sherman Oaks, California 91423
     Telephone: (818) 855-1103
 4 Facsimile: (818) 855-1104
 5 Attorneys for Plaintiff
 6
     ROBERT GAUDIO

 7
 8                               UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10                                    WESTERN DIVISION
11
     ROBERT GAUDIO, an individual,         CASE NO. 2:19-cv-08214 MWF-AGR
12
                                           FIRST AMENDED COMPLAINT
13                  Plaintiff,             FOR DAMAGES AND RELIEF FOR:
14                                         1.       WRONGFUL TERMINATION IN
          v.                                        VIOLATION OF PUBLIC
15                                                  POLICY;
16 CRITICAL MASS INDUSTRIES, a             2.       BREACH OF CONTRACT;
                                           3.       INTENTIONAL
     Colorado Limited Liability Company             MISREPRESENTATION/FRAUD;
17
     D/B/A Good Meds, and DOES 1-100, 4.            NEGLIGENT
18                                                  MISREPRESENTATION;
                                           5.       VIOLATION OF LABOR CODE §
19                 Defendants.                      2802;
                                           6.       NEGLIGENT INFLICTION OF
20                                                  EMOTIONAL DISTRESS;
                                           7.       INTENTIONAL INFLICTION OF
21                                                  EMOTIONAL DISTRESS;
                                           8.       VIOLATION OF BUSINESS &
22                                                  PROFESSIONS CODE § 17200 et
                                                    seq.
23
24
                                           [JURY DEMANDED]

25
26
           Plaintiff, ROBERT GAUDIO, by and through his attorneys (“Plaintiff”), files this
27
28 Complaint against Defendants, CRITICAL MASS INDUSTRIES, LLC, doing business as



                                                1
                         FIRST AMENDED COMPLAINT FOR DAMAGES AND RELIEF
Case 2:19-cv-08214-MWF-AGR Document 17 Filed 12/23/19 Page 2 of 35 Page ID #:220




 1
     GOOD MEDS (“Critical Mass”), and DOES 1-100 (hereinafter collectively “Defendants”),

 2 for damages and relief and alleges as follows:
 3
                                   JURISDICTION AND VENUE
 4
 5         1. This action was removed to Federal Court In or about September, 2019, by
 6
     Defendants pursuant to this Court’s Diversity Jurisdiction under 28 U.S.C. §§1332 and
 7
 8 1441(B). Since that time, this Court has maintained such jurisdiction.
 9         2. The Central District of California is the proper venue pursuant to 28 U.S.C
10
     §1391(b)(2) because the alleged actions, misconduct, and series of events giving rise to the
11
12 causes of action set forth herein took place and/or were directed to Plaintiff in the City of Los
13
     Angeles, County of Los Angeles, State of California. Defendants’ actions, including their
14
15 related entities and alter-egos, as herein identified and alleged, were aimed at Plaintiff.
16
     Defendants and their related entities and alter-egos knew that Plaintiff would suffer the harm
17
18
     in the City of Los Angeles, County of Los Angeles, State of California.

19                PARTIES AND THEIR RELATIONSHIPS TO CALIFORNIA
20
           3. Plaintiff Robert Gaudio is an individual domiciled in the County of Los Angeles,
21
22 California. During all times pertaining to the facts alleged herein, Plaintiff resided in the
23
     County of Los Angeles, California.
24
25         4. Defendant Critical Mass Industries, LLC is a limited liability company registered
26 in Colorado and doing business as Good Meds. At all times as alleged herein, Critical
27
     Mass operated out of two (2) block long adjoining facilities (over 90,000 square feet) with
28



                                                   2
                           FIRST AMENDED COMPLAINT FOR DAMAGES AND RELIEF
Case 2:19-cv-08214-MWF-AGR Document 17 Filed 12/23/19 Page 3 of 35 Page ID #:221




 1
     its related business X-Sprays.

 2         5. Critical Mass and X-Sprays not only shared office space, they together shared
 3
     many employees, services and office equipment and supplies. Plaintiff also performed
 4
 5 services for X-Sprays at the specific directive and request of Critical Mass, with both
 6
     Critical Mass and X-Sprays compensating Plaintiff for his services in either combined
 7
 8 payrolls and wage statements or in disguised separate payments. Plaintiff is informed and
 9 believes that this “combined payroll” system was commonly utilized interchangeably by
10
     and between Critical Mass and X-Sprays, including to employees who resided and/or
11
12 performed services on one or both of their behalves in Los Angeles County, California.
13
           6. Critical Mass Industries itself and through its intimately related business, X-
14
15 Sprays, engages in, conducts business and employs (or employed) individuals who resided
16
     at all times alleged herein or currently reside in the County of Los Angeles to perform
17
18
     work also in the County of Los Angeles, California.

19         7. Other than Plaintiff, such employees include:
20
              a) the hiring and/or using the services of a full time West Coast Sales Executive
21
22            who resided in Lake Elsinore, California whose services and tasks were
23
              performed in and from California and included conducting sales calls within a
24
25            specific territory, including California and Nevada, and meeting along with
26            Plaintiff as the direct supervisor, with prospective manufacturing partners located
27
              in California.
28



                                                  3
                          FIRST AMENDED COMPLAINT FOR DAMAGES AND RELIEF
Case 2:19-cv-08214-MWF-AGR Document 17 Filed 12/23/19 Page 4 of 35 Page ID #:222




 1
              b) the hiring and retention of a marketing company and personnel in Los

 2            Angeles, California who solely performed services in Los Angeles and had
 3
              multiple meetings with Plaintiff in Los Angeles.
 4
 5         8. Plaintiff’s job duties, most of which he performed from his residence in Los
 6
     Angeles, California included, but was not limited to direct management and supervision of
 7
 8 20+ employees, some of which resided or worked from Los Angeles, California and included
 9 several Directors of which there were weekly Director meetings. Plaintiff was in charge of
10
     hiring and firing of various staff, employee reviews and training, implementing new
11
12 operational procedures, review of financial reports and the accounting process, Defendants’
13
     conjoined X-Sprays operation in Colorado and California and more. Plaintiff also had weekly
14
15 and with some, direct reports, daily communication from California.
16
           9. Plaintiff, along with Defendants’ West Coast Sales Representative who resided
17
18
     and worked out of her home in Los Angeles, California jointly attended meeting also

19 located in the Southern California area, at the direction and control of Defendants.
20
     Reimbursements for these meetings and trips was jointly shared and paid for by Critical
21
22 Mass and X-Sprays.
23
           10. At the request and instruction of Defendants, Plaintiff, along with the West Coast
24
25 Sales Representative visited farms in Santa Barbara County to purchase and acquire farmland
26 to grow Cannabis and develop manufacturing plants; and to assist with the expansion into the
27
     California market, which included operating multiple retail stores using the “GoodMeds”
28



                                                  4
                          FIRST AMENDED COMPLAINT FOR DAMAGES AND RELIEF
Case 2:19-cv-08214-MWF-AGR Document 17 Filed 12/23/19 Page 5 of 35 Page ID #:223




 1
     brand name. This work too was authorized and directed to take place in Southern California

 2 and part of the essential duties of my job.
 3
           11.     Also, part of Plaintiff’s job duties and taking place at the direction of Critical
 4
 5 Mass, were directives for Plaintiff to locate and interview candidates, some of which resided
 6
     in California for a Chief Financial Officer (“CFO”) position and other staff positions with
 7
 8 Critical Mass. As part of these assignments, Plaintiff communicated with, interviewed and
 9 met with other candidates in Southern California, who like Plaintiff, also resided in Southern
10
     California.
11
12         12. Part of the job functions for this CFO, included working for and providing
13
     services for X-Sprays.
14
15         13. At all times alleged herein, a company by the name of Integrated Cannabis
16
     Company, Inc. aka ICAN (hereafter, “ICAN”) was an investor in, a stakeholder and held
17
18
     significant interests in and to Critical Mass. This led to ICAN acquiring Critical Mass and

19 Critical Mass’s interests, rights and ownership of X-Sprays and its products. Thus, ICAN,
20
     Critical Mass and X-Sprays are for all intents and purposes, a single entity or at least alter
21
22 egos of one another. See Exhibit A hereto.
23
           14. The true names and capacities of Defendants sued herein as Does 1 through 100,
24
25 inclusive, are unknown to Plaintiff, who therefore sues such Defendants by such fictitious
26 names. Plaintiff alleges that each fictitiously named Defendant acted or failed to act in such
27
     a manner that each has contributed in proximately causing the damages to Plaintiff as
28



                                                     5
                            FIRST AMENDED COMPLAINT FOR DAMAGES AND RELIEF
Case 2:19-cv-08214-MWF-AGR Document 17 Filed 12/23/19 Page 6 of 35 Page ID #:224




 1
     herein alleged. Plaintiff will seek leave of the Court to amend this Complaint to set forth

 2 their true names and capacities when ascertained.
 3
           15. Plaintiff is informed, believes, and thereupon alleges that each Defendant is now,
 4
 5 and was at all times mentioned herein, the agent, principal, partner, joint venturer,
 6
     employee or alter ego of the other Defendants, and that all of the acts and conduct alleged
 7
 8 herein were performed within the course and scope and in the furtherance of such agency,
 9 partnership, joint venture, employment or alter ego relationship.
10
                                  STATEMENT OF THE FACTS
11
12                                    PLAINTIFF’S HIRING
13
           16.Plaintiff was the owner of the pet store Pussy and Pooch (“P&P”), located in
14
15 Beverly Hills, California. Plaintiff closed P&P to work for Defendants as a permanent full-
16
     time employee with stock options and benefits.
17
18
           17.Defendant Critical Mass Industries owns and operates medical dispensaries,

19 which offer cannabis. The company was founded in 2009 and is based in Denver,
20
     Colorado, but regularly conducts business in and from Los Angeles, California. Mr. John
21
22 Knapp is the Chief Executive Officer of Critical Mass Industries. Mr. Chris Lee is the
23
     Director of Finance of Critical Mass Industries. Ms. Kate Eckel is the Human Resources
24
25 Director of Critical Mass Industries. Mr. Clay Kahler, a resident of Los Angeles,
26 California, was initially an investor of Critical Mass and is or was the head of ICAN, a
27
     public company (as later alleged herein, with ICAN acquisition of Critical Mass/X-Spray
28



                                                  6
                          FIRST AMENDED COMPLAINT FOR DAMAGES AND RELIEF
Case 2:19-cv-08214-MWF-AGR Document 17 Filed 12/23/19 Page 7 of 35 Page ID #:225




 1
     Mr. Kahler now operates these combined businesses from Los Angeles). Mr. Kahler and

 2 ICAN frequently conduct business in Beverly Hills, California. Mr. John Knapp was the
 3
     individual who directly hired Plaintiff to work at Critical Mass Industries.
 4
 5           18.Mr. Kahler who resided in and is believed to still reside in Los Angeles,
 6
     California, was substantially in charge of the operations of Critical Mass. Mr. Kahler’s
 7
 8 approval was necessary for all significant decisions and business operations and he led the
 9 efforts for the merger or acquisition of Critical Mass known and alleged herein as the
10
     ICAN deal. Mr. Knapp and Mr. Kahler communicated multiple times daily via phone,
11
12 text, email regarding the operations and important decisions. Messrs. Knapp and Kahler
13
     travelled together for Critical Mass board meetings in Vancouver, and a major trade show
14
15 in Greece, all of which was for the benefit of Critical Mass.
16
             19.On or about April 2018, Mr. Knapp was in Los Angeles to visit Mr. Kahler. The
17
18
     two visited Plaintiff at P&P in Beverly Hills, California for a meeting. Plaintiff kindly

19 showed Mr. Knapp and Mr. Kahler around his store and pitched his interest to work for
20
     them.
21
22           20.On or about June 2018, Plaintiff and Mr. Kahler flew to Denver, Colorado and
23
     Plaintiff followed up with a written report of his visit. At the meeting, the expressed intent
24
25 of Defendants (specifically by Mr. Knapp and as recommended by Mr. Kahler) was for
26 Plaintiff to work as a permanent full-time employee for Critical Mass Industries; for
27
     Plaintiff to perform most, if not a majority of his time and work from Plaintiff’s home on
28



                                                   7
                           FIRST AMENDED COMPLAINT FOR DAMAGES AND RELIEF
Case 2:19-cv-08214-MWF-AGR Document 17 Filed 12/23/19 Page 8 of 35 Page ID #:226




 1
     Los Angeles, California (with minimal travel necessary to Denver); to have stock options

 2 in the company; and eventually be made an officer.
 3
           21.During the meeting, they also had discussions regarding Mr. Kahler’s investment,
 4
 5 growth of the company, and Plaintiff earning shares in the company. Specific to these
 6
     discussion were Defendants comments and representations to Plaintiff that with Mr.
 7
 8 Kahler and Plaintiff both residing in Los Angeles, California, that would provide not only
 9 Plaintiff and Mr. Kahler a convenient opportunity to work together, but would also be
10
     more productive and cost effective for Defendants, by saving travel costs and the like.
11
12         22.On or about August 2018, Plaintiff began working part-time at Critical Mass
13
     Industries so that he could meanwhile close P&P. On or about October 1, 2018, Plaintiff
14
15 became a full-time employee of Critical Mass Industries. Defendants illegally classified
16
     Plaintiff as an independent contractor and therefore Plaintiff incurred various costs that
17
18
     were not reimbursed and he was not paid or provided any benefits. Defendants promised to

19 convert Plaintiff to an employee, but never actually did so. This was despite the fact that
20
     the nature, scope, and terms of Plaintiff’s employment all pointed to an employer-
21
22 employee relationship, not an independent contractor relationship. Plaintiff was even
23
     judged on his performance as an employee, not an independent contractor. Defendants’
24
25 conduct served to circumvent state and federal tax laws, and was therefore against federal
26 and state law, and a violation of Critical Mass Industries’ Employee Handbook, which for
27
     example establishes eligibility for health insurance after 60 days of full-time employment.
28



                                                  8
                          FIRST AMENDED COMPLAINT FOR DAMAGES AND RELIEF
Case 2:19-cv-08214-MWF-AGR Document 17 Filed 12/23/19 Page 9 of 35 Page ID #:227




 1
           23.As to Plaintiff’s job title, Plaintiff was formally hired to serve as President.

 2 Plaintiff was never treated as a consultant or regular employee. Plaintiff was treated as
 3
     both an owner and executive/officer of the company. Plaintiff’s formal title of President
 4
 5 was as reflected on his business cards, the official Organization Chart, and introduction to
 6
     staff members. Plaintiff was assigned to supervise and manage a team of at least twenty
 7
 8 (20) subordinates. Further, while Plaintiff was not provided an official job description for
 9 the position of President, he was given the job description for the former Chief Operating
10
     Officer, for whom Plaintiff took over. Plaintiff did not perform any formal training or
11
12 transition from the former Chief Operating Officer.
13
                                  PLAINTIFF’S EMPLOYMENT
14
15         24.When Plaintiff began his employment, Critical Mass Industries was operating in
16
     many respects illegally, dishonestly, and unprofessionally. There was also a negative and
17
18
     hostile work environment that Mr. Knapp had established and maintained under his

19 leadership. An important objective assigned to Plaintiff and one reason he was hired was to
20
     improve company professionalism, as the company severely lacked this on several fronts.
21
22 Because of the acquisition by a public company (as later alleged herein), Critical Mass
23
     needed to in essence grow up and manage its affairs as a professional organization.
24
25         25.Upon recognizing the various illegalities, shortcomings, and issues, Plaintiff
26 would bring them to Mr. Knapp, Mr. Kahler, and Defendants’ attention, and thereafter
27
     would make every effort to implement policies and procedures to correct them.
28



                                                   9
                          FIRST AMENDED COMPLAINT FOR DAMAGES AND RELIEF
Case 2:19-cv-08214-MWF-AGR Document 17 Filed 12/23/19 Page 10 of 35 Page ID #:228




 1
     Defendants, however, preferred to operate illegally, dishonestly, and unprofessionally and

 2 therefore retaliated against Plaintiff by terminating his employment. Each time Plaintiff
 3
     attempted to push Defendants into the right direction, he got a lot of push back, and also
 4
 5 witnessed poor company behavior, including in his day-to-day interactions and
 6
     conversations.
 7
 8         26.Mr. Knapp has a bad history as CEO and Defendants often engage in shady and
 9 unethical practices that constitute a violation of federal and/or state law, and Critical Mass’
10
     Industries Employee Handbook. At this time, Mr. Knapp is on probation after pleading
11
12 guilty and paying a fine for a fire department violation.
13
           27.Mr. Knapp would frequently talk poorly about staff, not sparing any details, and
14
15 often behaved as a disgruntled employee. The Director of Sales even quit because of Mr.
16
     Knapp’s pattern of verbal abuse toward staff and lack of mutual respect for staff via
17
18
     negative, inappropriate, and unfounded comments. Mr. Kahler expressed many times to

19 Plaintiff that Mr. Knapp seemed burnt-out. He did not want to manage staff, treated them
20
     poorly, and distanced himself from them. Mr. Knapp even wanted Plaintiff to take over
21
22 these tasks. Mr. Knapp would work for home 90% of the time, despite living only five
23
     minutes away from the office.
24
25         28.Mr. Knapp routinely made decisions as CEO that negatively affected the
26 company. Mr. Knapp and Mr. Kahler never provided formal direction for the company.
27
     There was never any written documentation regarding strategy and priorities, which were
28



                                                 10
                          FIRST AMENDED COMPLAINT FOR DAMAGES AND RELIEF
Case 2:19-cv-08214-MWF-AGR Document 17 Filed 12/23/19 Page 11 of 35 Page ID #:229




 1
     only verbally discussed. For example, Defendants’ facility was in poor condition and

 2 needed lots of repairs. Defendants kept delaying remediation until closure of the ICAN
 3
     deal, which would in turn bring in money for the repairs. However, these poor conditions
 4
 5 were a major part of the reason for the poor growth yields and should have been corrected
 6
     immediately. Rather than arrange the necessary expenditures, Mr. Knapp blamed the staff
 7
 8 and kept accusing others for the poor numbers, which were so bad that there was not even
 9 money to buy basic supplies, such as water cups. Despite the company’s poor performance,
10
     poor working conditions, and inability to afford even the most basic supplies, Mr. Knapp
11
12 routinely spent company funds for his own benefit and purposes. For example, Mr. Knapp
13
     wasted approximately $4,000 per month on an empty apartment, and often spent a lot of
14
15 money on himself for travel.
16
           29.Mr. Knapp showed a pattern and practice of blaming others for his poor decisions
17
18
     and the following decrease in numbers. For example, prior to Plaintiff’s employment, Mr.

19 Knapp and Mr. Kahler decided to change the soil used to grow the plants. This was a major
20
     decision based on an intent to improve yields. However, instead of improving yields, the
21
22 change drastically decreased the yields by 60% and caused a lower quality product to be
23
     produced. This in turn caused major problems in terms of retail, as there was less inventory
24
25 to sell and therefore loss of sales and customers. Mr. Knapp refused to accept blame for
26 these poor numbers and instead accused others for the decrease.
27
           30.Moreover, during his employment, Plaintiff learned that Defendants have a
28



                                                 11
                          FIRST AMENDED COMPLAINT FOR DAMAGES AND RELIEF
Case 2:19-cv-08214-MWF-AGR Document 17 Filed 12/23/19 Page 12 of 35 Page ID #:230




 1
     history of shady accounting practices. Defendants have in the past intentionally

 2 misclassified items to avoid taxes, against the explicit advice of their CPA and the Director
 3
     of Finance. In addition, Defendants routinely incurred major debts, which they did not
 4
 5 intend to pay at the time. Such debts were only payable after receipt of funding from
 6
     ICAN. At one point, Defendants owed $200,000 in payroll and excise taxes to the
 7
 8 government. Because of this shady behavior and intent not to pay debts, the accounting
 9 team had to deal with daily emails and calls that were harassing in nature from creditors.
10
           31.Under Mr. Knapp’s leadership, Defendants created a fake testing environment in
11
12 an effort to pass tests that they were failing. Defendants forced the staff to move forward
13
     with the fake testing environment, despite resistance from staff. Eventually, following
14
15 much pushback from staff, Defendants dismantled the fake testing environment.
16
           32.When the deal with ICAN was about to close, Defendants wanted to artificially
17
18
     increase the value of monies owed to a few creditors. Therefore, Defendants created fake

19 “consulting invoices” to show that money was owed. These invoices included Mr. Knapp’s
20
     parents, brother and other close contacts. It was uncertain that any consulting was actually
21
22 performed, but none were performed during the tenure of the plaintiff.” debts were already
23
     owed he was trying to get them more money and artificially pumped up the amounts owed.
24
25         33.On or about October 2018, Plaintiff met with Dr. Clive Spray, the founder, co-
26 owner and lead chemist of Spray Labs, LLC. Mr. Knapp, Mr. Kahler, Dr. Clive, and
27
     Plaintiff had strategy meetings, where the four were portrayed as the leaders of and the
28



                                                 12
                          FIRST AMENDED COMPLAINT FOR DAMAGES AND RELIEF
Case 2:19-cv-08214-MWF-AGR Document 17 Filed 12/23/19 Page 13 of 35 Page ID #:231




 1
     steering committee. In these strategy meetings, they discussed how ICAN on the one hand;

 2 and Critical Mass/X-Spray on the other hand would work together to form what they
 3
     represented would be a global wellness enterprise focused on the development,
 4
 5 manufacturing, marketing and distribution of innovative and highly effective botanically-
 6
     based consumable products with a cannabis focus; which Plaintiff was promised and told
 7
 8 that he would run, manage and oversee.
 9         34.During and as a result of Plaintiff’s employment, Critical Mass was operating in
10
     many respects in accordance with the law and professionally. Indeed, Mr. Knapp told
11
12 Plaintiff that he was very happy with him and that Plaintiff was by far better than the three
13
     previous individuals in Plaintiff’s position, i.e., Stormy, Kristi, Stefani, with each of whom
14
15 Mr. Knapp had a fallout due to his trust issues with staff and general bad history as a
16
     leader. Mr. Knapp told Plaintiff that he had been waiting years to find him. When referring
17
18
     to Plaintiff’s judgment and abilities, Mr. Knapp told Plaintiff that Plaintiff is “very

19 confident” and has “a good answer for everything.”
20
           35.Plaintiff’s accomplishments included but were not limited to the following:
21
22                a) As to retail, Plaintiff implemented many tools, such as MAP, iBoard, and
23
                     trackers, and also hired a GM and retrained the team to be more focused on
24
25                   sales. Plaintiff also reorganized the store, which was a mess as far as
26                   storage, inventory, SOPs, etc. Plaintiff also weeded out lower performing
27
                     staff members and did leadership training sessions to improve the
28



                                                   13
                           FIRST AMENDED COMPLAINT FOR DAMAGES AND RELIEF
Case 2:19-cv-08214-MWF-AGR Document 17 Filed 12/23/19 Page 14 of 35 Page ID #:232




 1
                 disgruntled team that Defendants had given him.

 2            b) Plaintiff improved staff retention and engagement. He provided a Core
 3
                 Values document, communication plan, staff discount, and staff
 4
 5               reimbursement for medical cards.
 6
              c) Plaintiff improved distribution, including ordering, delivery schedules, and
 7
 8               communication.
 9            d) Plaintiff assisted the Director of Operations with weekly reporting and
10
                 improving testing, as many tests were failing. With Plaintiff’s help, these
11
12               tests were now passing.
13
              e) Plaintiff assisted with leadership training and organization. Plaintiff hired
14
15               Kate, Director of HR, to revamp the hiring process by providing job
16
                 posting and approaches to interviews. Plaintiff helped update job
17
18
                 descriptions so that expectations, wages, and fairs were all clear.

19            f) Plaintiff fixed the company’s accounting practices, cleaned up and made
20
                 accurate the QuickBooks, did budget training and process, and
21
22               implemented a forecast and operating plan. In addition, Chris, the Director
23
                 of Finance, had not been reviewed or provided any direction for eight
24
25               months. Plaintiff provided a review and an action plan. This helped to
26               address the daily angry emails and phone calls from vendors and collection
27
                 companies.
28



                                              14
                      FIRST AMENDED COMPLAINT FOR DAMAGES AND RELIEF
Case 2:19-cv-08214-MWF-AGR Document 17 Filed 12/23/19 Page 15 of 35 Page ID #:233




 1
              g) Plaintiff revamped the MIP Sales Position and implemented a start plan

 2               that was ready to go for the new hire, who started working the day Plaintiff
 3
                 was fired.
 4
 5            h) Plaintiff worked a detailed restructure plan for ICAN, and gathered pricing
 6
                 for benefits and HR.
 7
 8            i) Because the growth yield was so poor, the company had to buy flower
 9               from other companies. Plaintiff implemented a process to acquire new
10
                 flower, and the company bought as much as it could afford, given the cash
11
12               flow issues. Plaintiff was forced to buy product on credit, with no intent to
13
                 pay in the short-term. Plaintiff found a good partner for the credit and
14
15               started a great working relationship for the company.
16
              j) Plaintiff hired or directed many individuals, leading to improvements
17
18
                 within the company. Plaintiff promoted Nick to Manager. Mr. Knapp had

19               been holding Nick back due to a grudge against him. The promotion led to
20
                 a big jump in the department. Moreover, one of Plaintiff’s key hire was
21
22               Jamie, the Senior Director of Production. Plaintiff created and Jamie
23
                 executed a very detailed 90-day action plan, which caused great progress
24
25               for the company.
26            k) Plaintiff hired Grace, the Director of Compliance, and created a
27
                 Compliance Department, which did not previously exist. This department
28



                                             15
                      FIRST AMENDED COMPLAINT FOR DAMAGES AND RELIEF
Case 2:19-cv-08214-MWF-AGR Document 17 Filed 12/23/19 Page 16 of 35 Page ID #:234




 1
                  became very instrumental and essential to handle issues with the fire

 2                department, renew licensing, and handle the paperwork for the ICAN deal.
 3
               l) Plaintiff did a review of Keenan, the Director of Cultivation and most
 4
 5                senior staff. This was the first review of Keenan in 2 years. Plaintiff
 6
                  created a detailed action plan for Keenan and his department, which was
 7
 8                previously a very dysfunctional department. Most of the staff wanted to
 9                quit due to poor growth yields and change of soil. Despite inheriting a very
10
                  messy situation and angry team, Plaintiff spent time with them, listened to
11
12                their concerns, and kept them together.
13
               m) Plaintiff hired freelance staff and managed all marketing efforts, despite a
14
15                very tight budget.
16
               n) All of the company’s Directors were very junior and underdeveloped. It
17
18
                  took Plaintiff a lot of time to get them to trust Plaintiff, especially given the

19                mistrust and mistreatment that was built up by Mr. Knapp. However,
20
                  Plaintiff initiated and eventually got a lot of progress from them. The staff
21
22                felt engaged, and happy that they had someone to speak with who actually
23
                  listened and cared. Nonetheless, Mr. Knapp frequently criticized the
24
25                Directors regarding their performance and stated that they should all be
26                fired, while also blaming the former Chief Operating Officer.
27
         36.Each time Plaintiff implemented a new project, he would first review it with Mr.
28



                                               16
                       FIRST AMENDED COMPLAINT FOR DAMAGES AND RELIEF
Case 2:19-cv-08214-MWF-AGR Document 17 Filed 12/23/19 Page 17 of 35 Page ID #:235




 1
     Knapp. Plaintiff kept Mr. Knapp in the loop on daily details and asked for his approval on

 2 almost everything. Mr. Knapp would agree with most of Plaintiff’s ideas and even provide
 3
     positive feedback. However, in February 2019, Mr. Knapp started to change his tone and
 4
 5 even became curt in his feedback, making statements to Plaintiff such as “you need to do
 6
     this . . ,” “you need to be here more, you are not here enough,” “you need to get these
 7
 8 people to work longer hours,” and “you need to supervise these people.”
 9         37.After the VP of Sales for the X-Spray products quit, Plaintiff encouraged
10
     Defendants to hire a previous candidate, Melissa, who was hired on February 24, 2019 and
11
12 thereafter took over Plaintiff’s responsibilities related to these products. Plaintiff thanked
13
     Mr. Knapp for listening to his recommendations to take away these responsibilities since
14
15 he had too much on his plate. Plaintiff trained Melissa and was very cooperative in this
16
     transition. However, Melissa did not understand certain communications and twice became
17
18
     very hostile against Plaintiff via email. Plaintiff reported these two hostile situations to HR

19 and to Mr. Knapp. However, no investigation or corrective action was taken. This was a
20
     violation of Critical Mass Industries’ Employee Handbook, which requires investigation of
21
22 all reports of harassment and implements a “Talk to Us” policy for internal complaints.
23
     Instead, shortly after Melissa was hired and Plaintiff trained Melissa, Defendants fired
24
25 Plaintiff.
26         38.On or about November 2018, Defendants told Plaintiff to hire a CFO to get ready
27
     for the ICAN acquisition. Plaintiff went through approximately 300 resumes and
28



                                                   17
                           FIRST AMENDED COMPLAINT FOR DAMAGES AND RELIEF
Case 2:19-cv-08214-MWF-AGR Document 17 Filed 12/23/19 Page 18 of 35 Page ID #:236




 1
     interviewed over 10 candidates, of which at least 3 very qualified candidates. However,

 2 hiring kept getting delayed due to Mr. Kahler’s travel out of the country and delay of the
 3
     deal closing. At this time, there were many important projects put on hold due to not
 4
 5 having a CFO to execute them. Therefore, Plaintiff took the initiative to be the acting CFO
 6
     (in addition to his other roles). He learned that the company lacked formal budgets,
 7
 8 forecast plans, financial analyses, etc., and the records were a mess. Indeed, the company
 9 was designed to hide as much as possible. There were suspect accounting practices and
10
     everything was very disorganized. When Plaintiff would push to clean it up and record
11
12 ethically, he would receive push back from Defendants that was aggressive in tone and
13
     insulting in manner.
14
15         39.Plaintiff took the initiative to do the following and was very timely on each of
16
     these initiatives: yield analysis, MIP dept plan, year-end tax preparation, 2019 operating
17
18
     forecast and operating plan, cash needs plan, etc. Plaintiff completely revamped the

19 accounting department and turned two disgruntled staff members into engaged and
20
     accomplished employees reaching results. However, after all of this work was done,
21
22 Defendants told Plaintiff that he “took too long.” This was despite the fact that the work
23
     was supposed to be done by the CFO, not Plaintiff. Defendants should have thanked
24
25 Plaintiff for his work and efforts. Instead, they took unfairly advantage of his work ethic
26 and treated him inappropriately.
27
           40.Defendants promised Plaintiff funds to fix problems within the company and
28



                                                 18
                            FIRST AMENDED COMPLAINT FOR DAMAGES AND RELIEF
Case 2:19-cv-08214-MWF-AGR Document 17 Filed 12/23/19 Page 19 of 35 Page ID #:237




 1
     expand the company. Plaintiff waited six months for such funds, and meanwhile was very

 2 limited in what he could execute and marketing. While the business facilities encompassed
 3
     over 90,000 square feet which included a separate office and a separate manufacturing
 4
 5 facility, Plaintiff was not provided with money to buy even the most basic supplies,
 6
     including computers, cups, water, and toilet paper. In fact, each of the facilities were in
 7
 8 very poor condition and improperly and illegally modified and renovated by Defendants
 9 who intentionally ignored and skirted around building codes and permit requirements.
10
     Such illegalities were discovered by the local Colorado Fire Department who cited
11
12 Defendants for these illegal acts and shut down Defendants’ ability to use electricity until
13
     such time Defendants were in compliance. Not surprisingly, due to the intentional
14
15 omission of critical electrical and plumbing equipment and the poor and improper
16
     construction thereof, there was no heating or air conditioning, so space heaters were used
17
18
     during what was considered one of the worst winters in years.

19         41.On or about March 2019, an employee reported illegal conduct to Plaintiff.
20
     Specifically, cannabis was being consumed in the workplace, which is against state law
21
22 and regulation and Critical Mass Industries’ Employee Handbook. Plaintiff relayed the
23
     information to Mr. Knapp. Defendants acknowledged an issue, but did not want to enforce
24
25 or disrupt anything. In essence, they looked the other way. Plaintiff did not believe that this
26 was an appropriate response. Thereafter, Plaintiff was fired within a week.
27
28



                                                  19
                           FIRST AMENDED COMPLAINT FOR DAMAGES AND RELIEF
Case 2:19-cv-08214-MWF-AGR Document 17 Filed 12/23/19 Page 20 of 35 Page ID #:238




 1
                      TERMINATION OF PLAINTIFF’S EMPLOYMENT

 2         42.On or about Monday, March 11, 2019, Defendants terminated Plaintiff’s
 3
     employment. Plaintiff received a call of approximately 30 minutes from Mr. Knapp
 4
 5 advising him of the termination.
 6
           43.On the termination call, Mr. Knapp said that his deciding factor to terminate was
 7
 8 a comment that Plaintiff had made about “not wanting to be a babysitter.” Plaintiff made
 9 this statement as a reference to his own management style, which is not to micromanage
10
     and be a clock watcher. Plaintiff’s style is to develop, empower, and provide direction, and
11
12 then expect results.
13
           44.On the termination call, Mr. Knapp indicated that while it was not important for
14
15 Plaintiff to move to Denver for his job and that Plaintiff could perform his work mainly
16
     from Los Angeles, Mr. Knapp preferred to have Plaintiff occasionally travel to the Denver
17
18
     office where Plaintiff could stay with Mr. Knapp in Denver, instead of a hotel, to save the

19 company money. In addition, Mr. Knapp himself, however, rarely went to the office and
20
     facilities and was therefore being a hypocrite. During that few visits to Denver, Plaintiff
21
22 did not see Mr. Knapp come in even once and took a lot of time away from Plaintiff’s wife
23
     and their businesses in Los Angeles.
24
25         45.After the termination call, Plaintiff texted Mr. Kahler to discuss the termination
26 with him and get a better understanding as to what happened, and thereafter Mr. Kahler
27
     called Plaintiff with Mr. Knapp on the line to discuss. Although he did not seem to know
28



                                                  20
                          FIRST AMENDED COMPLAINT FOR DAMAGES AND RELIEF
Case 2:19-cv-08214-MWF-AGR Document 17 Filed 12/23/19 Page 21 of 35 Page ID #:239




 1
     the details, Mr. Kahler supported Mr. Knapp’s decision to fire Plaintiff. Mr. Kahler

 2 indicated that he was going by Mr. Knapp’s assessment and that the decision had to be
 3
     supported. Mr. Kahler stated that he was “disappointed” and “had high hopes for
 4
 5 [Plaintiff].” Plaintiff felt frustrated and embarrassed since Mr. Kahler had hired him and
 6
     the firing was damaging to his reputation and business. The two made it seem as though
 7
 8 Plaintiff was being fired due to his performance, although his performance was stellar and
 9 he had never been fired before. Plaintiff had never received any job reviews or written
10
     warnings. If any issues existed, they were not communicated to Plaintiff and Plaintiff was
11
12 not provided with any opportunity to cure or remedy them.
13
           46.Defendants fired Plaintiff to retaliate against Plaintiff for reporting illegal
14
15 conduct and attempting to fix and implement procedures to fix the illegalities and
16
     unprofessionalism within the company. Plaintiff had observed and placed Defendants on
17
18
     notice that Critical Mass had been engaging in what appeared to be illegal, fraudulent and

19 deceptive business practices both in Colorado and directed to other States, including
20
     California. These included not only various violations of labor laws, including mis-
21
22 classifying employees such as Plaintiff, the West Coast Sales Executive and other employees
23
     in California (and Colorado) as “consultants” or “independent contractors”; falsifying
24
25 environmental and product reports required both in California and Colorado, among other
26 states; and diverting company funds for non-business use in California, Colorado and other
27
     states. Other employees and representatives of Critical Mass were also aware of such illegal
28



                                                   21
                          FIRST AMENDED COMPLAINT FOR DAMAGES AND RELIEF
Case 2:19-cv-08214-MWF-AGR Document 17 Filed 12/23/19 Page 22 of 35 Page ID #:240




 1
     activities.

 2          47.Defendants via Mr. Knapp and Mr. Kahler also used Plaintiff as a scapegoat for
 3
     the poor performance of the company. Mr. Knapp had been engaging in extremely passive
 4
 5 and lazy behavior as to the management of the business and therefore it was not as
 6
     lucrative as had been hoped. Plaintiff was being blamed for the poor performance of the
 7
 8 company. At this time, ICAN had become a public company and was therefore under
 9 scrutiny for poor results. Defendants needed a scapegoat to show face to investors. The
10
     intent was to pass blame and re-organize.
11
12          48.Defendants fired Plaintiff without providing any notice, severance, or cause. Due
13
     to the commitments of time and efforts required of Plaintiff, Plaintiff had no opportunity to
14
15 manage his other businesses or income, which declined as a result. Plaintiff has suffered
16
     great difficulty in finding another job, especially one that is befitting for his stature,
17
18
     expertise, and level.

19          49.Defendants’ actions have caused Plaintiff monetary damages and emotional
20
     distress, including but not limited to stress, anxiety, lack of sleep, fear, and embarrassment.
21
22 Defendants’ actions have also damaged Plaintiff’s reputation. Defendants fired Plaintiff
23
     after only seven months. This short period of employment, terminated via firing, has
24
25 weakened and damaged Plaintiff’s resume, record, and credibility in the field, and amongst
26 his colleagues and peers.
27
28



                                                    22
                             FIRST AMENDED COMPLAINT FOR DAMAGES AND RELIEF
Case 2:19-cv-08214-MWF-AGR Document 17 Filed 12/23/19 Page 23 of 35 Page ID #:241




 1
                            BREACHED PROMISES TO PLAINTIFF

 2         50.Defendants made various promises and agreements, by which they intentionally
 3
     and deceitfully did not abide, causing harm to Plaintiff.
 4
 5         51.Defendants never converted Plaintiff from an independent contractor to an
 6
     employee. This misclassification was intentional to circumvent certain federal and state tax
 7
 8 laws, including local Colorado Cannabis laws and regulations, which required that only
 9 Colorado residents be employed at the facilities such as that of Defendants’. Accordingly,
10
     because of the misclassification, Defendants did not properly pay or withhold taxes, and
11
12 also Plaintiff cannot at this time file for unemployment pay. Plaintiff currently has no job
13
     or income.
14
15         52.Plaintiff’s start pay was $150,000. However, Plaintiff made very clear his
16
     expectation to earn $150,000-$200,000 per year. Based on Plaintiff’s expectation, there
17
18
     was an implicit understanding that Plaintiff’s pay would increase with his responsibilities

19 and results. Although Plaintiff’s responsibilities grew, his pay never did. Plaintiff became
20
     the President of the company, which has approximately $7,000,000 in revenue, and also
21
22 continued to manage other roles in the company, but Plaintiff was paid only $150,000.
23
           53.Defendants promised Plaintiff shares in ICAN, but never gave Plaintiff any such
24
25 shares, causing Plaintiff to lose income.
26
27
28



                                                  23
                          FIRST AMENDED COMPLAINT FOR DAMAGES AND RELIEF
Case 2:19-cv-08214-MWF-AGR Document 17 Filed 12/23/19 Page 24 of 35 Page ID #:242




 1
                                    FIRST CAUSE OF ACTION

 2          WRONGFUL TERMINATION IN VIOLATION OF PUBLIC POLICY
 3
                             (Against All Defendants and Does 1 - 100)
 4
 5         54.Plaintiff re-alleges and incorporates herein by reference, as though set forth in
 6
     full, each and every one of the foregoing allegations.
 7
 8         55.Plaintiff claims that he was fired for reasons that violate a public policy. It is the
 9 well-established policy of the State of California, by and through its statutes, common
10
     laws, and precedent, that an employer may not retaliate against an employee for disclosing,
11
12 reporting, or attempting to correct illegal conduct to his employer.
13
           56.Defendants fired Plaintiff to retaliate against Plaintiff for reporting illegal
14
15 conduct and attempting to fix and implement procedures to fix the illegalities and
16
     unprofessionalism within the company. Plaintiff had observed and placed Defendants on
17
18
     notice that Critical Mass had been engaging in what appeared to be illegal, fraudulent and

19 deceptive business practices both in Colorado and directed to other States, including
20
     California. These included not only various violations of labor laws, including mis-
21
22 classifying employees such as Plaintiff, the West Coast Sales Executive and other
23
     employees in California (and Colorado) as "consultants" or "independent contractors";
24
25 falsifying environmental and product reports required both in California and Colorado,
26 among other states; and diverting company funds for non-business use in California,
27
     Colorado and other states. Other employees and representatives of Critical Mass were also
28



                                                   24
                          FIRST AMENDED COMPLAINT FOR DAMAGES AND RELIEF
Case 2:19-cv-08214-MWF-AGR Document 17 Filed 12/23/19 Page 25 of 35 Page ID #:243




 1
     aware of such illegal activities.

 2         57.Plaintiff’s conduct of continuously disclosing, reporting, and attempting to
 3
     correct illegal conduct and Defendants’ non-compliance with laws and regulations was a
 4
 5 substantial motivating reason for Plaintiff’s discharge. Defendants’ non-compliance was
 6
     part of an ongoing scheme and course of conduct. Defendants ratified the wrongs and
 7
 8 illegalities discussed herein, when it was their duty and within their ability to prevent,
 9 remedy, and/or correct these wrongs. Defendants intentionally and willfully failed to
10
     ensure compliance with the company’s legal duties.
11
12         58.As a direct and proximate result of Defendants’ conduct, Plaintiff has suffered
13
     and will continue to suffer damages in an amount in an amount within the jurisdictional
14
15 limits of this Court and to be proven at trial, including but not limited to financial and
16
     emotional harm; lost business opportunities both within Defendants’ business (loss of
17
18
     partnership participation, revenue and income and shares and ownership rights) and also

19 with Plaintiff’s own businesses in Los Angeles.
20
           59.Defendants willfully, intentionally and deliberately engaged in the foregoing acts
21
22 so that they could and would continue to freely and without the interference, objections
23
     and warnings of Plaintiff, continue with their illegal, fraudulent and deceptive business
24
25 practices and to be able to hide these activities from other employees and the general
26 public. As such, Defendants are guilty of oppression, fraud, and/or malice under Civil
27
     Code section 3294, thereby entitling Plaintiff to punitive damages in a sum appropriate to
28



                                                  25
                           FIRST AMENDED COMPLAINT FOR DAMAGES AND RELIEF
Case 2:19-cv-08214-MWF-AGR Document 17 Filed 12/23/19 Page 26 of 35 Page ID #:244




 1
     punish and make an example of Defendants.

 2                                 SECOND CAUSE OF ACTION
 3
                                     BREACH OF CONTRACT
 4
 5                           (Against All Defendants and Does 1 - 100)
 6
           60.Plaintiff re-alleges and incorporates herein by reference, as though set forth in
 7
 8 full, each and every one of the foregoing allegations.
 9         61.Plaintiff and Defendants entered into a contract in which, in exchange for
10
     Plaintiff’s full-time employment at Critical Mass Industries, Defendants would 1) classify
11
12 Plaintiff as an employee and thereby cover expenses and provide benefits, 2) make
13
     Plaintiff a long-term/permanent employee, 3) provide Plaintiff with stock options in ICAN,
14
15 4) make Plaintiff an officer of the company, and 5) increase Plaintiff’s pay with increased
16
     responsibilities.
17
18
           62.Plaintiff did all or substantially all of the significant things that this contract and

19 agreement required him to do, or he was excused from performance.
20
           63.Defendants breached the agreement 1) by failing or refusing to classify Plaintiff
21
22 as an employee and providing benefits, 2) firing Plaintiff within just seven months of hire,
23
     3) failing to provide Plaintiff with stock options, 4) failing to make Plaintiff an officer of
24
25 the company, and 5) failing to increase Plaintiff’s pay with increased responsibilities.
26         64.Plaintiff has been harmed and Defendants’ breach of contract is a substantial
27
     factor in causing Plaintiff’s harm.
28



                                                   26
                           FIRST AMENDED COMPLAINT FOR DAMAGES AND RELIEF
Case 2:19-cv-08214-MWF-AGR Document 17 Filed 12/23/19 Page 27 of 35 Page ID #:245




 1
           65.Plaintiff has been generally damaged in an amount within the jurisdictional limits

 2 of this Court. Plaintiff prays for damages according to proof at trial for this cause of action,
 3
     including but not limited to financial and emotional harm; lost business opportunities both
 4
 5 within Defendants’ business (loss of partnership participation, revenue and income and
 6
     shares and ownership rights) and also with Plaintiff’s own businesses in Los Angeles.
 7
 8                                 THIRD CAUSE OF ACTION
 9                     INTENTIONAL MISREPRESENTATION/FRAUD
10
                             (Against All Defendants and Does 1 - 100)
11
12         66.Plaintiff re-alleges and incorporates herein by reference, as though set forth in
13
     full, each and every one of the foregoing allegations.
14
15         67.Defendants fraudulently promised and represented to Plaintiff that, in exchange
16
     for Plaintiff’s full-time employment at Critical Mass Industries, Defendants would
17
18
     1) classify Plaintiff as an employee and thereby cover expenses and provide benefits, 2)

19 make Plaintiff a long-term/permanent employee, 3) provide Plaintiff with stock options in
20
     ICAN, 4) make Plaintiff an officer of the company, and 5) increase Plaintiff’s pay with
21
22 increased responsibilities.
23
           68.At the time Defendants made these fraudulent promises and representations,
24
25 Defendants knew them to be untrue and false in that they never intended to abide by them.
26 Rather, Defendants formulated a premeditated plan to fraudulently induce Plaintiff’s full-time
27
     employment at Critical Mass Industries without proper and just compensation or treatment.
28



                                                   27
                          FIRST AMENDED COMPLAINT FOR DAMAGES AND RELIEF
Case 2:19-cv-08214-MWF-AGR Document 17 Filed 12/23/19 Page 28 of 35 Page ID #:246




 1
     Defendants intended to exploit Plaintiff’s efforts and work, and not provide him with the

 2 terms of employment that they had promised. Defendants portrayed themselves as an honest,
 3
     legal, professional, and organized company, when they knew it fact the company was
 4
 5 operating illegally, dishonestly, and unprofessionally.
 6
           69.In reliance on Defendants’ promises, Plaintiff closed his pet store P&P and worked
 7
 8 full-time for Critical Mass Industries. Plaintiff even contemplated, if later needed, to live in
 9 Denver, Colorado.
10
           70.Plaintiff has been harmed and Defendants’ intentional misrepresentation is a
11
12 substantial factor in causing Plaintiff’s harm.
13
           71.Plaintiff has been generally damaged in an amount within the jurisdictional limits
14
15 of this Court. Plaintiff prays for damages according to proof at trial for this cause of action,
16
     including but not limited to financial and emotional harm; lost business opportunities both
17
18
     within Defendants’ business (loss of partnership participation, revenue and income and

19 shares and ownership rights) and also with Plaintiff’s own businesses in Los Angeles.
20
           72.Defendants have acted willfully, maliciously, oppressively, and with full
21
22 knowledge of the adverse effects of their actions and with willful and deliberate disregard of
23
     the consequences to Plaintiff. As such, Defendants are guilty of oppression, fraud, and/or
24
25 malice under Civil Code section 3294, thereby entitling Plaintiff to punitive damages in a
26 sum appropriate to punish and make an example of Defendants.
27
28



                                                   28
                          FIRST AMENDED COMPLAINT FOR DAMAGES AND RELIEF
Case 2:19-cv-08214-MWF-AGR Document 17 Filed 12/23/19 Page 29 of 35 Page ID #:247




 1
                                  FOURTH CAUSE OF ACTION

 2                           NEGLIGENT MISREPRESENTATION
 3
                             (Against All Defendants and Does 1 - 100)
 4
 5         73.Plaintiff re-alleges and incorporates herein by reference, as though set forth in
 6
     full, each and every one of the foregoing allegations.
 7
 8         74.Defendants negligently, carelessly and recklessly promised and represented to
 9 Plaintiff that, in exchange for Plaintiff’s full-time employment at Critical Mass Industries,
10
     Defendants would 1) classify Plaintiff as an employee and thereby cover expenses and
11
12 provide benefits, 2) make Plaintiff a long-term/permanent employee, 3) provide Plaintiff
13
     with stock options in ICAN, 4) make Plaintiff an officer of the company, and 5) increase
14
15 Plaintiff’s pay with increased responsibilities.
16
           75.At the time Defendants made negligent, careless and reckless promises and
17
18
     representations to Plaintiff, Defendants knew or should have known them to be untrue and

19 false in that they never intended to abide by them. Defendants had formulated a premeditated
20
     plan to fraudulently induce Plaintiff’s full-time employment at Critical Mass Industries
21
22 without proper and just compensation or treatment. Defendants intended to exploit Plaintiff’s
23
     efforts and work, and not provide him with the terms of employment that they had promised.
24
25 Defendants portrayed themselves as an honest, legal, professional, and organized company,
26 when they knew it fact the company was operating illegally, dishonestly, and
27
     unprofessionally.
28



                                                  29
                           FIRST AMENDED COMPLAINT FOR DAMAGES AND RELIEF
Case 2:19-cv-08214-MWF-AGR Document 17 Filed 12/23/19 Page 30 of 35 Page ID #:248




 1
           76.In reliance on Defendants’ promises, Plaintiff closed his pet store P&P and worked

 2 full-time for Critical Mass Industries. Plaintiff even contemplated, if later needed, to live in
 3
     Denver, Colorado.
 4
 5         77.Plaintiff has been harmed and Defendants’ negligent, careless, and reckless
 6
     misrepresentation is a substantial factor in causing Plaintiff’s harm.
 7
 8         78.Plaintiff has been generally damaged in an amount within the jurisdictional limits
 9 of this Court. Plaintiff prays for damages according to proof at trial for this cause of action,
10
     including but not limited to financial and emotional harm; lost business opportunities both
11
12 within Defendants’ business (loss of partnership participation, revenue and income and
13
     shares and ownership rights) and also with Plaintiff’s own businesses in Los Angeles.
14
15         79.Defendants have acted willfully, maliciously, oppressively, and with full
16
     knowledge of the adverse effects of their actions and with willful and deliberate disregard of
17
18
     the consequences to Plaintiff. As such, Defendants are guilty of oppression, fraud, and/or

19 malice under Civil Code section 3294 and applicable federal law, thereby entitling Plaintiff
20
     to punitive damages in a sum appropriate to punish and make an example of Defendants.
21
22                                  FIFTH CAUSE OF ACTION
23
                          VIOLATION OF LABOR CODE § 2802 et seq.
24
25                           (Against All Defendants and Does 1 - 100)
26         80.Plaintiff re-alleges and incorporates herein by reference, as though set forth in
27
     full, each and every one of the foregoing allegations.
28



                                                   30
                           FIRST AMENDED COMPLAINT FOR DAMAGES AND RELIEF
Case 2:19-cv-08214-MWF-AGR Document 17 Filed 12/23/19 Page 31 of 35 Page ID #:249




 1
           81.When Defendants unlawfully terminated Plaintiff’s employment on or about

 2 March 11, 2019, they failed to pay him all sums due and owing at the time off termination.
 3
           82.Pursuant to Labor Code section 2802, it is unlawful for an employer to not
 4
 5 indemnify an employee for all necessary expenditures and losses incurred by the employee
 6
     in direct consequence of the discharge of his duties or obedience to the directions of the
 7
 8 employer.
 9         83.Pursuant to Labor Code section 2802, subdivision (c), Plaintiff also seeks
10
     recovery of all reasonable costs, including but not limited to attorneys’ fees incurred by
11
12 him, to enforce his rights under Labor Code section 2802.
13
                                   SIXTH CAUSE OF ACTION
14
15                 NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
16
                             (Against All Defendants and Does 1 - 100)
17
18
           84.Plaintiff re-alleges and incorporates herein by reference, as though set forth in

19 full, each and every one of the foregoing allegations
20
           85.As employers, Defendants owed Plaintiff the duty to exercise due care in the
21
22 ownership, management, and control of the business, including Plaintiff’s employment
23
     environment and agreement.
24
25         86.Defendants failed to exercise due care in engaging in the foregoing conduct.
26         87.Plaintiff is informed, believes, and hereon alleges that Defendants knew, or
27
     should have known, that their failure to exercise due care would cause Plaintiff severe
28



                                                  31
                          FIRST AMENDED COMPLAINT FOR DAMAGES AND RELIEF
Case 2:19-cv-08214-MWF-AGR Document 17 Filed 12/23/19 Page 32 of 35 Page ID #:250




 1
     emotional distress.

 2         88.As a direct and proximate result of Defendants’ breaches Plaintiff has suffered
 3
     severe emotional distress in an amount within the jurisdictional limits of this Court and to
 4
 5 be determined at trial.
 6
           89.As a direct and proximate result of Defendants’ breaches. Plaintiff as suffered
 7
 8 general and consequential damages in an amount within the jurisdictional limits of this
 9 Court and to be determined at trial.
10
                                 SEVENTH CAUSE OF ACTION
11
12               INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
13
                             (Against All Defendants and Does 1 - 100)
14
15         90.Plaintiff re-alleges and incorporates herein by reference, as though set forth in
16
     full, each and every one of the foregoing allegations
17
18
           91.Defendants’ conduct of discriminating and retaliating against Plaintiff was

19 extreme and outrageous in that Defendants knew that their failure to act in this regard
20
     would cause Plaintiff mental torment and grief. Defendants’ conduct was deliberate and
21
22 willful and done in reckless disregard of causing Plaintiff emotional distress.
23
           92.As a direct and proximate result of Defendants’ conduct, Plaintiff suffered
24
25 extreme mental anguish and emotional distress damages in an amount within the
26 jurisdictional limits of this Court and to be determined at trial.
27
           93.Defendants willfully, intentionally and deliberately engaged in the foregoing acts
28



                                                  32
                           FIRST AMENDED COMPLAINT FOR DAMAGES AND RELIEF
Case 2:19-cv-08214-MWF-AGR Document 17 Filed 12/23/19 Page 33 of 35 Page ID #:251




 1
     so that they could and would continue to freely and without the interference, objections

 2 and warnings of Plaintiff, continue with their illegal, fraudulent and deceptive business
 3
     practices and to be able to hide these activities from other employees and the general
 4
 5 public. As such, Defendants are guilty of oppression, fraud, and/or malice under Civil
 6
     Code section 3294 and applicable federal law, thereby entitling Plaintiff to punitive
 7
 8 damages in a sum appropriate to punish and make an example of Defendants.
 9                                EIGHTH CAUSE OF ACTION
10
            VIOLATION OF BUSINESS & PROFESSIONS CODE § 17200, et seq.
11
12                            (Against All Defendants and Does 1 - 100)
13
           94.Business and Professions Code § 17200 et seq., provides that unfair competition
14
15 shall mean and include “all unlawful, unfair or fraudulent business act or practices and
16
     unfair, deceptive, untrue or misleading advertising.”
17
18
           95.Plaintiff is informed and believes and thereon alleges that Defendants have

19 engaged in unfair competition in violation of Business and Professions Code § 17200 et
20
     seq., by 1) refusing to classify him as an employee despite the employment relationship, 2)
21
22 retaliating against him for reporting illegal activity, and 3) ignoring and refusing to correct
23
     his reports/complaints regarding harassment, and non-compliance with laws and
24
25 regulations.
26         96.Such business practices are also a violation of California public policy. The
27
     maintenance of such unfair business practices allows Defendants to maintain an unfair
28



                                                 33
                          FIRST AMENDED COMPLAINT FOR DAMAGES AND RELIEF
Case 2:19-cv-08214-MWF-AGR Document 17 Filed 12/23/19 Page 34 of 35 Page ID #:252




 1
     advantage over other companies which comply with the applicable laws and regulations,

 2 and public policy.
 3
            97.Defendants fall within the definition of “person” as set forth at Business and
 4
 5 Professions Code sections 17203 and 17506.
 6
            98.The unlawful, unfair, and fraudulent business practices of Defendants and the
 7
 8 Doe Defendants described above present a continuing threat to members of the public in
 9 that Defendants are deceiving consumers and depriving them of insurance-related rights.
10
            99.Pursuant to Business and Professions Code section 17203, Plaintiff seeks an
11
12 order from this Court that: A) Provides injunctive and declaratory relief finding that
13
     Defendants have violated the provisions of Business and Professions Code section 17200
14
15 et seq.; and B) For an order enjoining Defendants and their respective successors, agents,
16
     servants, officers, directors, employees, and all other persons acting in concert with them,
17
18
     directly or indirectly, from engaging in conduct which violates Business and Professions

19 Code section 17200 et seq.
20
          WHEREFORE, Plaintiff prays for judgment against Defendants and the Doe
21
22 Defendants as follows:
23
     1.   For general and compensatory damages, including prejudgment interest, in an amount
24
25        within the jurisdictional limits of this Court and in accordance with proof at time of
26        trial;
27
     2.   For lost salary, both front and back pay, bonuses, and any other benefits, and
28



                                                  34
                           FIRST AMENDED COMPLAINT FOR DAMAGES AND RELIEF
Case 2:19-cv-08214-MWF-AGR Document 17 Filed 12/23/19 Page 35 of 35 Page ID #:253




 1
          expenses, to which Plaintiff would have been entitled to by reason of his employment

 2        with Defendants, according to proof;
 3
     3.   For punitive damages where so permitted and to be determined at trial;
 4
 5 4.     For Plaintiff’s costs and attorneys’ fees;
 6
     5.   For restitution and/or disgorgement of all ill-gotten gains (on the 8th Cause of Action
 7
 8        only)
 9 6.     For preliminary and permanent injunction against Defendants from the acts of unfair
10
          competition as described in the 8th Cause of Action; and
11
12 7.     For any such other and further relief as the Court may deem just and proper.
13
14
15 Dated:         December 23, 2019                       /s/ Keven Steinberg
                                                          Attorneys for Plaintiff
16
                                                          Robert Gaudio
17
18
                                   DEMAND FOR JURY TRIAL
19
20         Plaintiff hereby demands a jury trial of each and every claim and issue in this case.
21
                                                   /S/ Keven Steinberg
22
      Dated:       December 23, 2019
                                                    Attorneys for Plaintiff,
23                                                  Robert Gaudio
24
25
26
27
28



                                                   35
                           FIRST AMENDED COMPLAINT FOR DAMAGES AND RELIEF
